Citation Nr: 1421697	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-39 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for status post radical prostatectomy, currently rated 40 percent.  

2.  Entitlement to an increased rating for diabetes mellitus, currently rated 20 percent.  

3.  Entitlement to an initial compensable rating for status post right orchiectomy.

4.  Entitlement to a compensable rating for residuals of a scar from radical prostatectomy.  

5.  Entitlement to an increased rating for special monthly compensation (SMC) based on loss of use of one or more creative organs.

6.  Entitlement to recognition of J.T.F. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years and entitlement to compensation for diseases other than spina bifida in children of Vietnam Veterans.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas dated in August 2009, September 2010, and December 2011.  The Veteran testified at a videoconference hearing before the Board in February 2014.

The issues of entitlement to increased ratings for status post right orchiectomy, status post radical prostatectomy, and diabetes mellitus are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show that J.T.F. became permanently incapable of self-support by reason of a mental or physical disability prior to attaining the age of 18 years.

2.  The Veteran served in the Republic of Vietnam during the Vietnam War but there is no competent evidence that J.T.F.'s mother was a Vietnam veteran.

3.  On February 5, 2014, at the time of a videoconference hearing before the Board and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the issue of entitlement to a compensable rating for residuals of a scar from radical prostatectomy was requested.

4.  The Veteran has been granted entitlement to SMC under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to helpless child benefits on the basis of permanent incapacity or self-support have not been met.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57, 3.356 (2013).

2.  There is no legal entitlement to benefits for a birth defect claimed to have been the result of in-service herbicide exposure.  38 U.S.C.A. §§ 1805, 1815 (West 2002); 38 C.F.R. §§ 3.814, 3.815 (2013).

3.  The criteria for withdrawal of an appeal of the issue of entitlement to a compensable rating for residuals of a scar from radical prostatectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  An increase in SMC based on the loss of use of a creative organ is not warranted as a matter of law.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2009, December 2009, March 2010, May 2010, November 2010, and December 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Self Support for J.T.F.

The Veteran seeks benefits for his child J.T.F. pursuant to the provisions of 38 U.S.C.A. § 1815 (West 2002).  He contends that his son was born with clubfeet, a birth defect, as a result of the Veteran's exposure to herbicides while serving in Vietnam.  The RO also considered whether J.T.F. was permanently incapacitated for self-support prior to attaining the age of 18 years.

As an initial matter, the Board notes that the Veteran's service personnel records show that he served in the Republic of Vietnam for eleven months on active duty from October 1966 to September 1968 and he is therefore presumed to have been exposed to herbicides.  38 C.F.R. § 3.307 (2013).  

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the Veteran's exposure to toxic herbicides.  38 U.S.C.A. § 1805(a), 1812, 1815 (West 2002); 38 C.F.R. § 3.814(a), 3.815 (2013). 

Significantly, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects, the claimant must show that the Vietnam veteran who was exposed to herbicides is the mother of the child.  38 U.S.C.A. §§ 1812, 1815 (West 2002); 38 C.F.R. § 3.815 (2013). 

The Board acknowledges that the Veteran served in Vietnam during the period in which exposure to herbicide is presumed.  However, the Veteran is male and is the father of the child for whom benefits are claimed.  While the law provides for the payment of a monetary allowance only to eligible children of female Vietnam veterans who are born with certain birth defects, the record in this case does not show that the claimant's mother was a veteran who was exposed to herbicides in Vietnam.  Consequently, the claim must be denied on the basis of the Veteran's exposure to herbicides in Vietnam.  

The Board will also consider whether the Veteran is entitled to benefits for J.T.F. on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  

VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356 (2013). 

The term child includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2013).  A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of the eighteenth birthday.  It is that condition which determines whether entitlement to the status of child should be granted.  38 C.F.R. § 3.356(a) (2013); Dobson v. Brown, 4 Vet. App. 443 (1993). 

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  38 C.F.R. § 3.356(b) (2013).

The question of permanent incapacity for self-support is one of fact for the rating agency to determine based on competent evidence of record in each individual case. Rating criteria applicable to disabled veterans are not considered controlling.  Principal factors for consideration are: 

(1) Evidence that a claimant is earning her own support is prima facie evidence that he is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child, by his own efforts, is provided with sufficient income for her reasonable support; 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when the condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established; 

(3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

38 C.F.R. § 3.356(b) (2013). 

In this case, the Veteran does not contend that his son, J.T.F., is permanently incapable of self-support, nor does the evidence show that J.T.F. is permanently incapable of self-support.  The evidence of record, to include an August 2010 private physician's statement, indicates that J.T.F. was born with bilateral clubfeet and has chronic foot pain.  But, that evidence does not show that J.T.F. was permanently incapable of self-support by the age of 18.  Consequently, the criteria for recognition of J.T.F. as a helpless child of the Veteran have not been met and the claim must be denied.  

Therefore, the Board concludes that there is no provision under which to allow a grant of the benefit sought on appeal.  Accordingly, the claim must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The preponderance of the evidence is also against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Residuals of a Scar

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2013).

The Veteran has withdrawn the appeal for the issue of entitlement to a compensable rating for residuals of a scar from radical prostatectomy.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

SMC

The Veteran contends that he suffers from erectile dysfunction and loss of use of a testicle and loss of use of the prostate and therefore deserves a higher level of SMC for loss of use of a creative organ.  Specifically, he asserts that he should be paid the rate specified at 38 U.S.C.A. § 1114(k) three times for those disabilities. 

In a September 1997 rating decision, the RO awarded SMC at the rate set by statute for loss of use of a creative organ effective from November 7, 1996.

SMC is a special statutory award, in addition to awards based on the schedular ratings provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through 38 U.S.C.A. § (s) and 38 C.F.R. §§ 3.350 and 3.352. 

SMC is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(a) (2013).  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  38 C.F.R. § 3.350(a)(1)(i) (2013). 

The rate of SMC is set by law and applies to the loss or loss of use of one or more creative organs.  The language construction of the statute which is disjunctive shows that award of payment at that rate can only be awarded once for the loss or loss of  use of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2013).  The Veteran was awarded the amount set by statute.  No provisions under 38 U.S.C.A. § 1114 authorize a higher rate for loss of use of a creative organ.  While a higher level of aid and attendance allowance is authorized by 38 U.S.C. 1114(r)(2), the Veteran has not claimed, nor does the evidence show, any need for aid and attendance due to his loss of the creative organ.  Therefore, as a matter of law, a higher rate of SMC may not be granted. 

Where, as here, the law, and not the evidence, is dispositive, the appeal must be terminated or denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the claim for any additional level of SMC or multiple payments of the rate of SMC specified at 38 U.S.C.A. § 1114(k) must be denied.


ORDER

Entitlement to recognition of J.T.F. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years and entitlement to compensation for diseases other than spina bifida in children of Vietnam Veterans is denied.

The appeal of the issue of entitlement to a compensable rating for residuals of a scar from radical prostatectomy is dismissed. 

The appeal for payment of SMC at a level higher than provided by 38 U.S.C.A. § 1114(k) for loss of use of one or more creative organs is dismissed.


REMAND

A review of the claims file reveals that remand is necessary before a decision on the merits of the remaining claims can be reached.  

With regard to the claim for an increased rating for right orchiectomy, the Veteran maintains that while his right testicle was removed, the left testicle is nonfunctioning and therefore he warrants a 30 percent rating for his service-connected disability.  

The Veteran's right orchiectomy residuals are rated under Diagnostic Code 7524, which governs removal of the testis.  This Diagnostic Code provides a 0 percent rating for removal of one testis, and a 30 percent rating for removal of both testes.  38 C.F.R. § 4.115b, Diagnostic Code 7524 (2013).  The Veteran's left testicle has not been removed and is not service-connected.  However, Diagnostic Code 7524 further provides that, in the cases of the removal of one testis as a result of a service-incurred injury, with the absence or nonfunctioning of the other testis unrelated to service, a 30 percent rating will be assigned for the service-connected testicular loss.  38 C.F.R. § 4.115b, Diagnostic Code 7524 (2013).  

The Veteran was most recently provided a VA examination for his service-connected right orchiectomy in March 2013 at which time he reported that his left testicle was "nonfunctioning."  He also reported that he was chemically castrated.  Physical examination included a description of the right testicle which was noted to be absent.  However, no findings were included with regard to the left testicle.  

In order to properly rate the Veteran's service-connected right orchiectomy, another VA examination is necessary in order to determine whether or not the Veteran's left testicle is functioning.  

With regard to the status post radical prostatectomy disability, the Veteran testified that he received bladder neck implants to decrease his urinary incontinence.  At the time of his February 2014 hearing, the Veteran testified that he was wearing an absorbent pad but that the implants had improved his problem with incontinence. 

The Veteran was last provided a VA examination to assess the severity of his service-connected status post radical prostatectomy disability in March 2013.  At that time, the examiner indicated that the Veteran's voiding dysfunction did not cause urine leakage or require the use of an appliance.  However, because the Veteran testified that he has obtained implants and now requires the use of an absorbent pad, another examination is necessary in order to properly assess the claim for an increased rating.  The evidence of record shows that the Veteran's disability may have increased in severity.  

With regard to the Veteran's diabetes mellitus, the Veteran testified that his diabetes mellitus warrants a rating in excess of 20 percent because he has an insulin pump and is unable to perform physical activity due to his diabetic complications including peripheral neuropathy.  

The Veteran was most recently examined for his service-connected diabetes mellitus in March 2013, at which time the examiner noted that the Veteran did not require the regulation of activities as part of the medical management of his diabetes mellitus.  However, the examiner did not include any explanation for that conclusion in light of the Veteran's contentions that his insulin pump causes restriction of physical activity.  Consequently, another VA examination should be obtained in order to determine whether the Veteran's diabetes mellitus requires the regulation of activities.  

VA outpatient treatment reports dated through May 2013 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made. 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after May 2013 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since May 2013. 

2.  Schedule the Veteran for a VA genitourinary examination by the appropriate specialist.  The examiner must review the claims file and should note that review in the report.  The purpose of the examination is to determine whether or not the Veteran's left testicle is nonfunctioning.  All indicated tests and studies must be completed.  Following completion of the examination, the examiner should indicate whether the Veteran's left testicle is functioning or nonfunctioning, and must provide an explanation for that conclusion.  In making the determination, the examiner should explain the relevance, if any, of the Veteran's history of hypogonadism and low testosterone levels.

3.  Schedule the Veteran for a genitourinary examination by the appropriate specialist to determine the current nature and severity of status post radical prostatectomy.  The examiner must review the claims file and should note that review in the report.  All appropriate tests should be conducted.  The examiner should document all objective physiological problems related to the Veteran's residuals of a prostatectomy, to include renal dysfunction, voiding dysfunction, infections, and hypertrophy, if any.  Any and all findings concerning urine leakage, frequency, or obstructive voiding, to include continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials, must be documented.  A complete rationale for all opinions must be provided. 

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of diabetes mellitus.  The examiner must review the claims file and should note that review in the report.  The examiner should fully describe all symptoms and manifestations exhibited by the Veteran.  The examiner should specifically determine whether treatment of the Veteran's diabetes mellitus requires insulin, a restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities prescribed by a physician).  The examiner should address the Veteran's contention that his insulin pump and complications of diabetes cause restriction of activities.  The examiner should also determine whether the Veteran's diabetes mellitus causes episodes of ketoacidosis or hypoglycemic reactions that require one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Additionally, the examiner should address whether the Veteran has any other disabilities that are the result of his diabetes mellitus, other than the currently service-connected peripheral neuropathy of the upper and lower extremities and erectile dysfunction.  The rationale for all opinions should be explained.

5.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


